Citation Nr: 1812593	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-16 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable rating for service-connected left ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1995 to June 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In May 2014, the Board remanded the issue for further evidentiary development and adjudication. That development has been accomplished, and the claim has now been returned to the Board for further action. See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the entire period on appeal, the Veteran's left ankle had no limitation in range of motion, exhibited no evidence of ankylosis; malunion of os calcis or astragalus; or astragalectomy. 


CONCLUSION OF LAW

The criteria for a compensable rating for left ankle sprain have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5270-5274 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of a March 2008 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, neither the Veteran, nor his representative, alleged prejudice with regard to notice. Accordingly, VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records has been fulfilled with respect to the issue on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in March 2008 and December 2016. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Rating

Disability evaluations are determined by the applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability, and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left ankle sprain is rated under Diagnostic Code 5024. Diagnostic Code 5024 states that tenosynovitis will be rated based on limitation of motion of affected parts. Here, the affected area is the left ankle.  As such, the Veteran's disability can be rated separately under Diagnostic Codes 5270, 5271, 5272, 5273, and 5274, but any separate rating must be based on additional compensable disabling symptomatology. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998). 

Pursuant to Diagnostic Code 5271, a 10 percent rating is warranted when the ankle exhibits moderate limitation in its range of motion. A 20 percent rating is warranted when the ankle exhibits marked limitation in its range of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2017). A 20 percent rating is the highest schedular rating available under Diagnostic Code 5271. Id.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 .

Normal range of motion of the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes relating to the ankle are Diagnostic Code 5270 (ankylosis), Diagnostic Code 5272 (ankylosis of subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy). Those disabilities are not shown on examination, and the Board thus finds that application of those diagnostic codes is not warranted. 38 C.F.R. § 4.71a .

As an initial matter, the Board notes that the Veteran argued that he is entitled to a compensable rating for left ankle strain. When dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Here, the Veteran applied for an increased rating on October 31, 2007.  As such, the issue before the Board is entitlement to a compensable rating from the one year prior to the Veteran's claim for an increase, which is October 31, 2006.

A review of the records shows that the Veteran is not entitled to a compensable disability rating as the Veteran's left ankle had normal range of motion with no additional limitation on repetitive use.  Specifically, in the March 2008 VA examination, the Veteran's active range of motion of the left ankle dorsiflexion was to 20 degrees and left plantar flexion was to 45 degrees with no additional limitations after three repetitions.  There was no evidence of joint ankylosis.  These unremarkable findings are further supported by a March 2008 x-ray of the left ankle that revealed normal ankle with no fracture.  

At the August 2014 VA examination for the low back, the examiner noted normal strength and reflex but slight decreased sensation in the left ankle.  The Board notes that service connection is in effect for left lower extremity radiculopathy involving the sciatic and femoral nerves, each evaluated as 20 percent disabling.  These disabilities have been rated based on nerve impairment.  

At the December 2016 VA examination for the ankle, there was no note of any decreased sensation in the left ankle.  In fact, on examination, the Veteran's left ankle had normal range of motion with no evidence of pain with weight bearing, or on palpation of the joint. Specifically, the Veteran's dorsiflexion was to 20 degrees, and plantar flexion was to 45 degrees.  The Veteran was able to perform repetitive use testing with at least three repetitions without any additional loss of function or range of motion. In fact, there was no pain, weakness, fatigability or incoordination that significantly limited the Veteran's functional ability with repeated use. Further, there was no evidence of pain on passive range of motion, or when the joint was used in non-weight bearing. There was no objective evidence of ankylosis, joint instability, or dislocation.  Even the Veteran reported no flare-ups of the left ankle. The diagnosis was left ankle strain, resolved, no residuals.

Upon review of the evidence of record, including the VA examinations and the Veteran's treatment records, the Board finds that the Veteran's left ankle symptomatology does not warrant a compensable disability rating. The records show that in the March 2008 and December 2016 VA examinations, the Veteran's range of motion of his left ankle was normal as further supported by the March 2008 x-ray of the left ankle that revealed a normal ankle. There is no objective evidence on file to show that the Veteran has any limitation in his range of motion of his left ankle. 

Accordingly, the Board finds that a noncompensable rating is warranted for left ankle sprain, as the records show reports of no limitation in the left ankle's range of motion, no reports of flare-ups, and no limitations on repetitive use, throughout the appeal period. The preponderance of the evidence is against the claim.


ORDER

Entitlement to a compensable rating for service-connected left ankle strain is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


